Citation Nr: 1206570	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeromy G. Walsh


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1, 1978 to August 17, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2010 Regional Office (RO) in Muskogee, Oklahoma rating decisions.

The Veteran's bilateral hearing loss claim was remanded by the Board in April 2011 for additional development.  The requested development having been completed, the Veteran's claim again is before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current hearing loss disability that is etiologically related to a disease, injury or event in service.

2.  The Veteran did not engage in combat or claim a stressor related to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, and there is no corroboration or verification of the occurrence of the Veteran's claimed in-service stressor.

3.  The Veteran's PTSD has not been medically attributed to any verified in-service stressful incident.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2007, May 2007, September 2009, and January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  As noted in the April 2011 Board decision, the Veteran claims certain service treatment records regarding treatment following a claimed August 1978 fall down a 180 foot cliff were either never created or have been lost.  The RO submitted multiple requests for additional records from Camp Bullis Military Training Camp, where the Veteran claims the accident occurred, but the claims file indicates that the only response was that the reserve records had already been provided to VA.  In any case, as will be discussed below, the Board finds the Veteran's representations as to this claimed incident less than credible and, as such, remand for further requests of any documents of the purported 180 foot fall would serve no useful purpose.  The Board has not indicated that he has received treatment at a VA facility for his claimed disabilities.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that its April 2011 remand directed the RO/AMC to request that the Veteran provide additional evidence regarding a "hearing test" noted in the Veteran's February 2008 notice of disagreement.  The RO requested such information in an April 2011 letter.  There is no indication that the Veteran responded to this letter.  The Board notes, however, that a February 2008 private audio examination is already of record and, in the absence of evidence to the contrary, will presume that this record was the "hearing test" referenced in the Veteran's notice of disagreement.  The Veteran has not otherwise identified any records not associated with the claims file that he believes would be helpful to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board notes that pursuant to the April 2011 Board remand the Veteran was afforded a VA examination for his claimed hearing loss in July 2011.  The resulting VA examination report was based on a full review of the record, interview of the Veteran, and audiological examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's PTSD claim, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence that his claimed in-service stressor occurred as he described, and no credible evidence otherwise suggesting an association between any current psychiatric disability and any event, injury, or disease in service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability or psychosis within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Bilateral Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure, primarily from small arms fire.  The Veteran's DD-214 indicates that his primary job duties were classified as Security Specialist.  Given the Veteran's associated weapons training, for the purposes of this decision the Board will not contest the Veteran's contention of in-service exposure to acoustic trauma.  

The Veteran's service treatment records are absent for complaints, diagnoses, or treatment for hearing problems in service.  In addition, on the August 1978 Report of Medical History at separation, in regards to a history of hearing loss the Veteran indicated "DON'T KNOW", but the Board notes that he checked "DON'T KNOW" for the entire column of over 20 conditions.  Given the Veteran's contemporaneous statement that his health was good and his answers to the conditions in the other two columns of the Report, the Board concludes that it appears highly unlikely that the Veteran intended to affirmatively indicate that he was experiencing hearing loss difficulty at that time.  Audiological testing was not performed at the Veteran's separation from service in August 1978.

After service, the Veteran brought a claim for entitlement to service connection for hearing loss in April 2007, more than 20 years after service.  In support of his claim, the Veteran submitted a private hearing test report from a former employer.  The record showed hearing test data from October 2006, November 2007, and October 2008.  The October 2006 test results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
30
LEFT
25
15
5
20
50

The November 2007 test results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
30
LEFT
35
20
15
25
55

The October 2008 test results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
5
35
LEFT
35
25
25
25
60

The report did not include speech recognition testing results.  The classifications listed on the private hearing test indicated that the Veteran's right ear hearing was normal for each of the tests and his left ear hearing was normal in October 2006 and was characterized as a mild hearing loss in November 2007 and October 2008.  For VA purposes, the October 2006, November 2007, and October 2008 hearing tests showed a left ear hearing loss disability in each test, but no right ear hearing loss disability in any test.  

The Veteran was afforded a VA examination in July 2011.  At that time, the examiner noted review of the claims file.  The Veteran reported in-service noise exposure from training with small arms while wearing hearing protection and post-service noise exposure as a welder/fitter, aircraft machinist, and from shooting, all while using hearing protection.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
30
LEFT
20
15
15
25
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent in the left ear and 100 percent in the right ear.  The average of the puretones between 1000-4000 Hz was 18.75 for the right ear and 26.25 for the left.  The examiner diagnosed normal to moderate sensorineural hearing loss in the left ear and hearing loss in the right ear that was not disabling pursuant to 38 C.F.R. § 3.385.  The examiner noted that the Veteran's hearing on entrance was within normal limits within the frequencies used for disability determination and that an exit audiogram was not available.  The examiner noted that the Veteran denied hearing loss at exit and that the service treatment records did not indicate complaints of tinnitus.  The audiologist concluded that, "Since military noise exposure was limited to training, and since vocational and recreational noise exposure have been long term, it is unlikely that the hearing loss is a result of military service."  

With respect to the Veteran's claimed right ear hearing loss, the Board notes that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim of right ear hearing loss, as explained above, the competent medical evidence of record does not show the Veteran to have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there may be no service connection for this claimed disability on either a presumptive or direct basis.  

With respect to the Veteran's left ear hearing loss, the Board recognizes the Veteran has a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  However, having reviewed the complete record, the Board concludes the preponderance of the evidence is against finding that any current left ear hearing loss disability is related to in-service noise exposure or other incident of military service.  

The Board finds the opinions expressed in the July 2011 VA audiologist's examination report credible and probative.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiner considered the Veteran's contentions, but concluded that his relatively limited in-service noise exposure from small arms fire during training and his extensive post-service noise exposure from shooting and work as a welder/fitter and aircraft mechanic, all with hearing protection, made it unlikely that his in-service noise exposure caused or aggravated his current left ear hearing loss.  The Board concludes that given the context of the opinion and the examiner's consideration of the service treatment records and other evidence of record that the examiner's opinion contemplated both causation and aggravation of the Veteran's left ear hearing loss.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the July 2011 VA examination report to be the most probative evidence of record as to whether his current right ear hearing loss disability is related to service. 

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran now sincerely believes that he has experienced hearing problems since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current left ear hearing loss as demonstrated on audiometric testing and his military service.  As noted, this examiner took into account the Veteran's assertion, but also considered the results of objective hearing tests during service, and the nature of exposure to loud noise that occurred both during and after service.  For these reasons, the Board is of the opinion that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.  

In summary, left ear hearing loss was not diagnosed until nearly 30 years after service and the Veteran has not been diagnosed with right ear hearing loss for VA purposes.  No medical professional, moreover, has ever otherwise linked the Veteran's current left ear hearing loss to service, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of a trained medical professional regarding etiology of significantly more probative weight than the lay contentions of the Veteran made more than 20 years after service and in pursuit of a claim for compensation benefits.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Psychiatric Disorder

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of falling off a 180 foot cliff during a mandatory run as part of his training at Camp Bullis Military Training Camp on or about August 16, 1978.    

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  This diagnosis has been attributed, at least to some extent, to the Veteran's account of his fall during training.  Specifically, in support of his claim, the Veteran submitted an August 2009 psychiatric evaluation report.  At the time of the evaluation, the Veteran discussed his in-service history, including the alleged fall off a 180 foot cliff.  He stated that he lost consciousness at some point and when he regained consciousness he saw faces looking down on him.  Thereafter he was unable to move and kept blacking out.  The Veteran stated that he felt detached and disconnected.  He claimed to have been transported to the infirmary and during the trip kept panicking because he felt like he was falling again.  At the infirmary, the Veteran received stitches, a shot for the pain, and 2 boxes of codeine.  No further treatment was given or x-rays taken.  The Veteran returned to his unit and finished the run, although his memory kept coming and going.  The next day he was unable to move and could not dress himself.  He claimed that the fall resulted in injury to the left knee and nerve damage in the left arm.  The Veteran remained in the Air Force Reserve because he had been told the damage was minimal, but he continued to experience problems.  Based on testing and interview of the Veteran, the examiner concluded that he met the DSM-IV criteria for PTSD chronic.

The crucial inquiry, therefore, is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's current PTSD.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, and the Board concludes that his representations regarding a fall off a 180 foot cliff are less than credible.

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran's DD 214 confirms that the Veteran did not have any overseas service and the Veteran does not argue to the contrary.  Thus, the Board concludes the Veteran did not engage in combat.  Furthermore, the Veteran's reported stressor is unrelated to fear of hostile military or terrorist activity, as the incident involved a purported fall during a training exercise.  

Therefore, there must be credible supporting evidence of record that the alleged stressor actually occurred in order to warrant service connection.  In this case, the contemporaneous evidence of record does not support the Veteran's claim.  As noted above, the Veteran now claims to have injured his left knee during the fall off the cliff, as well as receiving multiple stitches and losing consciousness on multiple occasions during, immediately following, and over the course of multiple hours following the fall.  Contemporaneous medical evidence and lay statements refute this assertion.

Significantly, the Veteran sought treatment approximately 3 days after his alleged fall off a cliff.  This treatment record makes no mention of the Veteran's current claims of multiple losses of consciousness, multiple stitches for wounds incurred, or any complaints of left knee problems.  Instead, the treatment record noted only an injury to the left middle finger that Wednesday (3 days prior) when the Veteran fell down with an M-60.  The record indicated continued swelling and ecchymosis of the finger, causing limited painful motion.  This, despite the Veteran's current assertions that he was barely able to move and was unable to dress himself the day after the claimed fall - or 2 days before the above referenced treatment.

Moreover, in a contemporaneous Report of Medical History, also 3 days after the claimed fall, the Veteran specifically denied any history of loss of consciousness, knee problems, or illness or injury not otherwise noted.  In addition, he denied an inability to perform certain motions or to assume certain positions.  The Board acknowledges that on the Report of Medical History, in regards to a history of swollen or painful joints or head injury the Veteran indicated "DON'T KNOW", but notes that he checked "DON'T KNOW" for the entire column of over 20 conditions.  Given the Veteran's statement that his health was good and his answers to the conditions in the other two columns of the Report, the Board concludes that the Veteran likely intended to check "NO" for these conditions.  The Veteran again denied a history of disturbances of consciousness or other significant medical history to the examining physician.    

A contemporaneous medical examination indicated normal skin and only one body mark on the right buttock.  The Board finds it difficult to imagine that given the Veteran's claimed multiple stitches and 65 to 70 percent of the left side of his uniform being torn off during the fall 3 days earlier that he would have normal skin and no identifying body marks or scars other than one mark on the opposite side of his body from where the majority of the claimed trauma occurred.

Based on the foregoing contemporaneous medical evidence and lay statements that show, at most, a minor fall at Camp Bullis resulting in swelling of the left middle finger, the Board concludes that the Veteran's current description of the fall is wildly exaggerated.  In short, the Board gives greater credence and weight to the contemporaneous medical records and the Veteran's statements filed in this matter than to the recent assertions describing the incidents of the August 1978 fall, which were first made nearly 30 years after the claimed incident and immediately prior to filing a claim for compensation benefits.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his statements are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of sustaining serious injuries as a result of a 180 foot fall off a cliff in August 1978, which renders his current representations as to such an incident less than credible.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

In short, there is no independent verification of the Veteran's stressors and, indeed, the contemporaneous lay and medical evidence strongly disprove the existence of the Veteran's current claimed stressor as he has described it.  Furthermore, given that the Board has found the Veteran's report of his in-service stressor not credible, the Board further concludes that any diagnosis of PTSD rendered on the basis of such report is also not credible.  Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran has PTSD as a consequence of a 180 foot fall off of a cliff in service.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


